Citation Nr: 0033117	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  00-17 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether a timely substantive appeal was filed with respect to 
the rating decision of August 3, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




REMAND

The veteran served on active duty from January 1941 to July 
1945, and from September 1950 to August 1952.  He has 
requested an electronic hearing at the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), via teleconference equipment at the 
Martinsburg, West Virginia, VA Medical Center.  The case is 
remanded to the RO for the following action:

The appellant should be scheduled for a 
"video" hearing with RO personnel if 
that resource is available to him.  If 
not, the RO should explain his hearing 
options and proceed accordingly.

The appellant need take no further action unless otherwise 
informed, but may submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VA Adjudication Procedure Manual M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




